DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  Both of these claims depend from claim 11, but it appears they were meant to depend from claim 13 instead, because they are method claims and not system claims like claim 11.  Please correct this inconsistency.  For purposes of this Office action, claims 18 and 20 are being treated as though they depend from claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- receiving and providing information for transporting packages sent between a sending user and a receiving user via a transporting user;
- sending, to each of a sending user, a receiving user and a transporting user, a communication for receiving data associated with the sending user, receiving user and transporting user, respectively;
- after receiving a request to send a package, providing to the sending user, a sending package communication for accepting package data to be sent to a receiving user, wherein the package data includes package related information;
- after receiving the package data, providing to the receiving user, a receiving package communication for receiving receiver acceptance information;
- wherein if the receiver acceptance information indicates that the receiving user accepts the package associated with the package data, then including the receiving user information in the package data and sending the package data to a plurality of transporting users having itinerary data that aligns with transporting criteria within the package data;
- providing to each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package communication configured for outputting package data having the receiving user information and for receiving transporting acceptance data.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial shipping activity; also, agreements are being made between the parties.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages relationships and interactions between the sending user, the receiving user, and the transporting user.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a system; a communications network; one or more processors; one or more storage media storing instructions which, when executed by the one or more processors cause; remote computing devices; graphical user interfaces (GUIs); outputting via displaying:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-4, 6-11, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- communication interface (claim 2);
- records (claim 4);
- data storage (claim 4);
- tokens (claim 4);
- interface (claim 7);
- images (claims 9-10).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely specifies types of user data.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-4 and 6-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 12-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 12 and 13, Claim(s) 12 and 13 recite(s):
- receiving and providing information for transporting packages sent between a sending user and a receiving user via a transporting user;
- sending, to each of a sending user, a receiving user and a transporting user, a communication for receiving data associated with the sending user, receiving user and transporting user, respectively;
- user data received from the sending user, receiving user and transporting user;
- after receiving a request to send a package, providing to the sending user, a sending package communication for accepting package data to be sent to a receiving user, wherein the package data includes package related information and the receiving user data that is proposed to accept the package at a destination location;
- after receiving the package data, providing to the receiving user proposed by the sending user in the sending package communication, a receiving package communication for receiving receiver acceptance information, wherein the receiver acceptance information includes data elements for at least one of accepting and rejecting the package identified by the package data in the package data communication;
- wherein if the receiver acceptance information indicates that the receiving user does not accept the package, then not posting any of the package data to any transporting user;
- wherein if the receiver acceptance information indicates that the receiving user accepts the package associated with the package data, then including the receiving user information in the package data and sending the package data to a plurality of transporting users having itinerary data that aligns with transporting criteria within the package data;
- providing to each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package communication configured for outputting package data having the receiving user information and for receiving transporting acceptance data, wherein the transporting acceptance data includes data elements if the transporting user agrees to transport the package associated with package data.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial shipping activity; also, agreements are being made between the parties.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages relationships and interactions between the sending user, the receiving user, and the transporting user.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a system; a communications network; one or more processors; one or more storage media storing instructions which, when executed by the one or more processors cause; remote computing devices; graphical user interfaces (GUIs); creating records; records; storing, in the database, data in records; data storage; database; inputting data; outputting via displaying; one or more computing devices:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 14-15 and 17-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- communication interface (claim 14);
- token (claim 14);
- interface (claim 17);
- images (claims 18-19).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 20 merely adds further detail to how the plurality of transporting users are selected.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 12-15 and 17-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, US 20020002505 A1, in view of Baykhurazov, US 20140236856 A1.
As per Claim 1, Kojima discloses:
- a system, provided over a communications network, for receiving and providing information for transporting packages sent between a sending user and a receiving user via a transporting user (paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0036] (“If a deliveryman also brings a communication terminal that can be connected to the web server computer, he/she is informed of the parcel ID number from the web server computer when the delivery becomes possible, and can know the destination based on the ID number. When the deliveryman completes the delivery work, he/she inputs this information into the item in the same record, and then informs the sender that the delivery has been completed.”));
- one or more processors (paragraph [0011] (web server computer));
- sending, to a remote computing device of each a sending user and a receiving user, a graphical user interface for receiving data associated with the sending user and receiving user, respectively (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0029] (“When appropriate items of FIG. 2 are displayed for the sender, and the sender finishes inputting, the sender presses the end button.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”));
- after receiving a request to send a package, providing to the sending user remote computing device, a sending package GUI for accepting package data to be sent to a receiving user, wherein the package data includes package related information (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0029] (“When appropriate items of FIG. 2 are displayed for the sender, and the sender finishes inputting, the sender presses the end button.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”));
- after receiving the package data, providing to the remote computing device of the receiving user, a receiving package GUI for receiving receiver acceptance information (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0025] (“Then, when the delivery request acceptance button 10a is clicked, a part of a screen shown in FIG. 2 appears, and when the record input button 10b is clicked, a screen shown in FIG. 3 appears. The cancel button 10c is clicked when the user changes his/her mind and cancels use of this system, and these buttons also have the same functions in the screens described below.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0029] (“When appropriate items of FIG. 2 are displayed for the sender, and the sender finishes inputting, the sender presses the end button.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”; the receiver inputting the necessary delivery destination can be viewed as a form of inputting receiver acceptance information));
- wherein if the receiver acceptance information indicates that the receiving user accepts the package associated with the package data, then including the receiving user information in the package data and proceeding with the shipping procedure (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0025] (“Then, when the delivery request acceptance button 10a is clicked, a part of a screen shown in FIG. 2 appears, and when the record input button 10b is clicked, a screen shown in FIG. 3 appears. The cancel button 10c is clicked when the user changes his/her mind and cancels use of this system, and these buttons also have the same functions in the screens described below.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”; the receiver inputting the necessary delivery destination can be viewed as a form of inputting receiver acceptance information); paragraph [0036] (“If a deliveryman also brings a communication terminal that can be connected to the web server computer, he/she is informed of the parcel ID number from the web server computer when the delivery becomes possible, and can know the destination based on the ID number. When the deliveryman completes the delivery work, he/she inputs this information into the item in the same record, and then informs the sender that the delivery has been completed.”)).
Kojima fails to disclose one or more storage media storing instructions which, when executed by the one or more processors cause.  Baykhurazov discloses one or more storage media storing instructions which, when executed by the one or more processors cause (paragraph [0024] (“More typically, however, components of various examples of the invention will be implemented using a programmable computing device executing firmware or software instructions, or by some combination of purpose-specific electronic circuitry and firmware or software instructions executing on a programmable computing device.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima such that the invention includes one or more storage media storing instructions which, when executed by the one or more processors cause, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Kojima fails to disclose sending, to a remote computing device of a transporting user, a graphical user interface for receiving data associated with the transporting user; wherein proceeding with the shipping procedure comprises sending the package data to a plurality of remote computing devices of transporting users having itinerary data that aligns with transporting criteria within the package data; providing to the remote computing device of each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package GUI configured for displaying package data having the receiving user information and for receiving transporting acceptance data.  Baykhurazov further discloses sending, to a remote computing device of a transporting user, a graphical user interface for receiving data associated with the transporting user (Figure 5; paragraph [0006] (“The present disclosure is directed to methods for coordinating the delivery of parcels by travelers”); paragraph [0043] (“Senders and travelers are often able to interface with the hosted shipment data on client computers by accessing this network location with a computing device, such as a client computer operating a web browser.”); paragraph [0011] (“FIG. 5 is a screenshot of a second example of a user interface that may be used in association with the disclosed methods.”); paragraph [0109] (“FIG. 5 illustrates traveler form 450, which represents one example of a user interface that travelers may use to interface with shipment dataset 300.”); paragraph [0110] (“Referring to the FIG. 5 example, offer table 482 is substantially similar to traveler table 442 and dynamically updates to list offers from senders that are consistent with the data entered in traveler form 450.”); paragraph [0111] (“In the FIG. 5 example, traveler name input 454 allows travelers to enter in a publicly viewable name to identify themselves in traveler records.”)); wherein proceeding with the shipping procedure comprises sending the package data to a plurality of remote computing devices of transporting users having itinerary data that aligns with transporting criteria within the package data (Figure 5; paragraph [0006] (“The present disclosure is directed to methods for coordinating the delivery of parcels by travelers”); paragraph [0043] (“Senders and travelers are often able to interface with the hosted shipment data on client computers by accessing this network location with a computing device, such as a client computer operating a web browser.”); paragraph [0011] (“FIG. 5 is a screenshot of a second example of a user interface that may be used in association with the disclosed methods.”); paragraph [0109] (“FIG. 5 illustrates traveler form 450, which represents one example of a user interface that travelers may use to interface with shipment dataset 300.”); paragraph [0110] (“Referring to the FIG. 5 example, offer table 482 is substantially similar to traveler table 442 and dynamically updates to list offers from senders that are consistent with the data entered in traveler form 450.”); paragraph [0111] (“In the FIG. 5 example, traveler name input 454 allows travelers to enter in a publicly viewable name to identify themselves in traveler records.”); paragraph [0137] (“As FIG. 7 illustrates, queried traveler records consistent with the traveler query are selected at step 525.”)); providing to the remote computing device of each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package GUI configured for displaying package data having the receiving user information and for receiving transporting acceptance data (Figure 5; paragraph [0006] (“The present disclosure is directed to methods for coordinating the delivery of parcels by travelers”); paragraph [0043] (“Senders and travelers are often able to interface with the hosted shipment data on client computers by accessing this network location with a computing device, such as a client computer operating a web browser.”); paragraph [0011] (“FIG. 5 is a screenshot of a second example of a user interface that may be used in association with the disclosed methods.”); paragraph [0061] (recipient information); paragraph [0109] (“FIG. 5 illustrates traveler form 450, which represents one example of a user interface that travelers may use to interface with shipment dataset 300.”); paragraph [0110] (“Referring to the FIG. 5 example, offer table 482 is substantially similar to traveler table 442 and dynamically updates to list offers from senders that are consistent with the data entered in traveler form 450.”); paragraph [0111] (“In the FIG. 5 example, traveler name input 454 allows travelers to enter in a publicly viewable name to identify themselves in traveler records.”); paragraph [0125] (“If an offer is selected in offer table 482, the sender may use submit button 480 to agree to transport a sender's parcel for the offered price. In such examples, the courier connecting service may provide the traveler or the sender with contact information associated with the sender associated with a selected offer.”); paragraph [0137] (“As FIG. 7 illustrates, queried traveler records consistent with the traveler query are selected at step 525.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the invention sends, to a remote computing device of a transporting user, a graphical user interface for receiving data associated with the transporting user; proceeding with the shipping procedure comprises sending the package data to a plurality of remote computing devices of transporting users having itinerary data that aligns with transporting criteria within the package data; and the invention provides to the remote computing device of each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package GUI configured for displaying package data having the receiving user information and for receiving transporting acceptance data, as disclosed by Baykhurazov.  Motivation for the modification is provided by Baykhurazov in that this improves upon and advances known couriers’ services (paragraphs [0001]-[0006]).

As per Claim 6, the modified Kojima fails to disclose wherein the transporting criteria includes at least dates for delivery of package, date of pick up of package, size requirements of package, delivery location of package, and pickup location of package.  Baykhurazov further discloses wherein the transporting criteria includes at least dates for delivery of package, date of pick up of package, size requirements of package, delivery location of package, and pickup location of package (Figure 5; paragraph [0044]; paragraphs [0051]-[0054]; paragraph [0077]; paragraphs [0109]-[0110]; paragraph [0116]; paragraph [0120]; paragraph [0138]; paragraphs [0156]-[0160]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the transporting criteria includes at least dates for delivery of package, date of pick up of package, size requirements of package, delivery location of package, and pickup location of package, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, the modified Kojima fails to disclose wherein the system is configured for providing to the remote computing device of the transporting user an itinerary interface for allowing the transporting user to add itinerary data, wherein the itinerary data has a plurality of travel parameters associated with when the transporting user may transport packages.  Baykhurazov further discloses wherein the system is configured for providing to the remote computing device of the transporting user an itinerary interface for allowing the transporting user to add itinerary data, wherein the itinerary data has a plurality of travel parameters associated with when the transporting user may transport packages (Figure 1; Figure 5; paragraph [0025]; paragraph [0043]; paragraphs [0067]-[0068]; paragraph [0077]; paragraph [0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the system is configured for providing to the remote computing device of the transporting user an itinerary interface for allowing the transporting user to add itinerary data, wherein the itinerary data has a plurality of travel parameters associated with when the transporting user may transport packages, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, the modified Kojima fails to disclose wherein the travel parameters further comprises travel dates, travel times, and package transport limitations.  Baykhurazov further discloses wherein the travel parameters further comprises travel dates, travel times, and package transport limitations (Figure 5; paragraphs [0067]-[0068]; paragraph [0077]; paragraph [0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the travel parameters further comprises travel dates, travel times, and package transport limitations, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 12 and 13, Kojima discloses:
- a system, provided over a communications network, for receiving and providing information for transporting packages sent between a sending user and a receiving user via a transporting user (paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0036] (“If a deliveryman also brings a communication terminal that can be connected to the web server computer, he/she is informed of the parcel ID number from the web server computer when the delivery becomes possible, and can know the destination based on the ID number. When the deliveryman completes the delivery work, he/she inputs this information into the item in the same record, and then informs the sender that the delivery has been completed.”));
- one or more processors (paragraph [0011] (web server computer));
- sending, to a remote computing device of each a sending user and a receiving user, a graphical user interface for receiving data associated with the sending user and receiving user, respectively (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0029] (“When appropriate items of FIG. 2 are displayed for the sender, and the sender finishes inputting, the sender presses the end button.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”));
- receiving user data being received from the receiving user (Figure 2; Figure 3; Figure 4; paragraph [0030] (“The informed receiver accesses the website of the web server computer, and then screen 14 illustrated in FIG. 3 appears. The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”));
- after receiving a request to send a package, providing to the sending user remote computing device, a sending package GUI for accepting package data to be sent to a receiving user, wherein the package data includes package related information and the receiving user data that is proposed to accept the package at a destination location (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0029] (“When appropriate items of FIG. 2 are displayed for the sender, and the sender finishes inputting, the sender presses the end button.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”));
- after receiving the package data, providing to the remote computing device of the receiving user proposed by the sending user in the sending package GUI, a receiving package GUI for receiving receiver acceptance information, wherein the receiver acceptance information includes data elements for at least one of accepting and rejecting the package identified by the package data input into the package data GUI (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0025] (“Then, when the delivery request acceptance button 10a is clicked, a part of a screen shown in FIG. 2 appears, and when the record input button 10b is clicked, a screen shown in FIG. 3 appears. The cancel button 10c is clicked when the user changes his/her mind and cancels use of this system, and these buttons also have the same functions in the screens described below.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0029] (“When appropriate items of FIG. 2 are displayed for the sender, and the sender finishes inputting, the sender presses the end button.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”; the receiver inputting the necessary delivery destination can be viewed as a form of inputting receiver acceptance information));
- wherein if the receiver acceptance information indicates that the receiving user does not accept the package, then not posting any of the package data to any transporting user (paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”; here, the delivery destination is indicated as necessary; thus, if the receiver does not enter that particular piece of information, that can be interpreted as an indication that the receiving user does not accept the package; the delivery cannot proceed because the system does not know where to deliver the package, and there is no indication in Kojima that package data is posted to a transporting user, or that the system attempts the delivery in any other way, when the receiving user does not enter the necessary delivery destination));
- wherein if the receiver acceptance information indicates that the receiving user accepts the package associated with the package data, then including the receiving user information in the package data and proceeding with the shipping procedure (Figure 1; Figure 2; Figure 3; Figure 4; paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0017] (“FIG. 1 is an illustration of the initial screen for preparation of a delivery request record.”); paragraph [0018] (“FIG. 2 is an illustration of the composition of a delivery request record.”); paragraph [0019] (“FIG. 3 is an illustration of the input guide screen for a delivery request record.”); paragraph [0020] (“FIG. 4 is an illustration of items to be inputted by a receiver.”); paragraph [0025] (“Then, when the delivery request acceptance button 10a is clicked, a part of a screen shown in FIG. 2 appears, and when the record input button 10b is clicked, a screen shown in FIG. 3 appears. The cancel button 10c is clicked when the user changes his/her mind and cancels use of this system, and these buttons also have the same functions in the screens described below.”); paragraph [0027] (“It is not necessary to input all the illustrated items. Items to be displayed on the screen are determined in advance depending on the accessing user who is a sender or receiver.”); paragraph [0030] (“The receiver inputs the informed serial number into parcel ID input field 14a, and then presses the receiver input command button 14c, whereby screen 16 illustrated in FIG. 4 appears, and the receiver inputs at least a delivery destination that is a necessary item.”; the receiver inputting the necessary delivery destination can be viewed as a form of inputting receiver acceptance information); paragraph [0036] (“If a deliveryman also brings a communication terminal that can be connected to the web server computer, he/she is informed of the parcel ID number from the web server computer when the delivery becomes possible, and can know the destination based on the ID number. When the deliveryman completes the delivery work, he/she inputs this information into the item in the same record, and then informs the sender that the delivery has been completed.”));
- a method for receiving and providing information for transporting packages sent between a sending user and a receiving user via a transporting user (paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”); paragraph [0012] (“Or, the sender inputs the receiver's e-mail address into the delivery request record, whereby the web server computer may send an e-mail to the receiver to inform the receiver of at least the parcel serial number and the URL of the server and make him/her to input and designate a delivery destination into said record by using the number and URL as ID key items.”); paragraph [0036] (“If a deliveryman also brings a communication terminal that can be connected to the web server computer, he/she is informed of the parcel ID number from the web server computer when the delivery becomes possible, and can know the destination based on the ID number. When the deliveryman completes the delivery work, he/she inputs this information into the item in the same record, and then informs the sender that the delivery has been completed.”));
- wherein the method is performed by one or more computing devices (paragraph [0011] (“When a web server computer of a delivery consignee accepts a parcel delivery request from a sender via a communication terminal, the computer sets one request record consisting of an appropriate number of necessary or reference items, automatically outputs a serial number of the request as an ID item of the parcel, and then makes a receiver who can know the serial number to input and designate a delivery destination into said record via a communication terminal by using the serial number as the ID key code, whereby the abovementioned object is achieved.”)).
Kojima fails to disclose one or more storage media storing instructions which, when executed by the one or more processors cause.  Baykhurazov discloses one or more storage media storing instructions which, when executed by the one or more processors cause (paragraph [0024] (“More typically, however, components of various examples of the invention will be implemented using a programmable computing device executing firmware or software instructions, or by some combination of purpose-specific electronic circuitry and firmware or software instructions executing on a programmable computing device.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima such that the invention includes one or more storage media storing instructions which, when executed by the one or more processors cause, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Kojima fails to disclose sending, to a remote computing device of a transporting user, a graphical user interface for receiving data associated with the transporting user; wherein proceeding with the shipping procedure comprises sending the package data to a plurality of remote computing devices of transporting users having itinerary data that aligns with transporting criteria within the package data; providing to the remote computing device of each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package GUI configured for displaying package data having the receiving user information and for receiving transporting acceptance data, wherein the transporting acceptance data includes data elements if the transporting user agrees to transport the package associated with the package data.  Baykhurazov further discloses sending, to a remote computing device of a transporting user, a graphical user interface for receiving data associated with the transporting user (Figure 5; paragraph [0006] (“The present disclosure is directed to methods for coordinating the delivery of parcels by travelers”); paragraph [0043] (“Senders and travelers are often able to interface with the hosted shipment data on client computers by accessing this network location with a computing device, such as a client computer operating a web browser.”); paragraph [0011] (“FIG. 5 is a screenshot of a second example of a user interface that may be used in association with the disclosed methods.”); paragraph [0109] (“FIG. 5 illustrates traveler form 450, which represents one example of a user interface that travelers may use to interface with shipment dataset 300.”); paragraph [0110] (“Referring to the FIG. 5 example, offer table 482 is substantially similar to traveler table 442 and dynamically updates to list offers from senders that are consistent with the data entered in traveler form 450.”); paragraph [0111] (“In the FIG. 5 example, traveler name input 454 allows travelers to enter in a publicly viewable name to identify themselves in traveler records.”)); wherein proceeding with the shipping procedure comprises sending the package data to a plurality of remote computing devices of transporting users having itinerary data that aligns with transporting criteria within the package data (Figure 5; paragraph [0006] (“The present disclosure is directed to methods for coordinating the delivery of parcels by travelers”); paragraph [0043] (“Senders and travelers are often able to interface with the hosted shipment data on client computers by accessing this network location with a computing device, such as a client computer operating a web browser.”); paragraph [0011] (“FIG. 5 is a screenshot of a second example of a user interface that may be used in association with the disclosed methods.”); paragraph [0109] (“FIG. 5 illustrates traveler form 450, which represents one example of a user interface that travelers may use to interface with shipment dataset 300.”); paragraph [0110] (“Referring to the FIG. 5 example, offer table 482 is substantially similar to traveler table 442 and dynamically updates to list offers from senders that are consistent with the data entered in traveler form 450.”); paragraph [0111] (“In the FIG. 5 example, traveler name input 454 allows travelers to enter in a publicly viewable name to identify themselves in traveler records.”); paragraph [0137] (“As FIG. 7 illustrates, queried traveler records consistent with the traveler query are selected at step 525.”)); providing to the remote computing device of each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package GUI configured for displaying package data having the receiving user information and for receiving transporting acceptance data, wherein the transporting acceptance data includes data elements if the transporting user agrees to transport the package associated with the package data (Figure 5; paragraph [0006] (“The present disclosure is directed to methods for coordinating the delivery of parcels by travelers”); paragraph [0043] (“Senders and travelers are often able to interface with the hosted shipment data on client computers by accessing this network location with a computing device, such as a client computer operating a web browser.”); paragraph [0011] (“FIG. 5 is a screenshot of a second example of a user interface that may be used in association with the disclosed methods.”); paragraph [0061] (recipient information); paragraph [0109] (“FIG. 5 illustrates traveler form 450, which represents one example of a user interface that travelers may use to interface with shipment dataset 300.”); paragraph [0110] (“Referring to the FIG. 5 example, offer table 482 is substantially similar to traveler table 442 and dynamically updates to list offers from senders that are consistent with the data entered in traveler form 450.”); paragraph [0111] (“In the FIG. 5 example, traveler name input 454 allows travelers to enter in a publicly viewable name to identify themselves in traveler records.”); paragraph [0124]; paragraph [0125] (“If an offer is selected in offer table 482, the sender may use submit button 480 to agree to transport a sender's parcel for the offered price. In such examples, the courier connecting service may provide the traveler or the sender with contact information associated with the sender associated with a selected offer.”); paragraph [0137] (“As FIG. 7 illustrates, queried traveler records consistent with the traveler query are selected at step 525.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the invention sends, to a remote computing device of a transporting user, a graphical user interface for receiving data associated with the transporting user; proceeding with the shipping procedure comprises sending the package data to a plurality of remote computing devices of transporting users having itinerary data that aligns with transporting criteria within the package data; and the invention provides to the remote computing device of each of the plurality of transporting users having itinerary data that aligns with transporting criteria within the package data, a transporting package GUI configured for displaying package data having the receiving user information and for receiving transporting acceptance data, wherein the transporting acceptance data includes data elements if the transporting user agrees to transport the package associated with the package data, as disclosed by Baykhurazov.  Motivation for the modification is provided by Baykhurazov in that this improves upon and advances known couriers’ services (paragraphs [0001]-[0006]).
The modified Kojima fails to disclose creating a sending record for the sending user, a receiving record for the receiving user and a transporting record for the transporting user, respectively.  Baykhurazov further discloses creating a sending record for the sending user, a receiving record for the receiving user and a transporting record for the transporting user, respectively (paragraphs [0064]-[0066] (sender account record); paragraphs [0081]-[0083] (traveler account record); paragraph [0106] (recipient information)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the invention creates a sending record for the sending user, a receiving record for the receiving user and a transporting record for the transporting user, respectively, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Kojima fails to disclose storing, in the database, user data received from the sending user, receiving user data, and user data received from the transporting user in the record corresponding to the sending user, receiving user and transporting user respectively.  Baykhurazov further discloses storing, in the database, user data received from the sending user, receiving user data, and user data received from the transporting user in the record corresponding to the sending user, receiving user and transporting user respectively (Figure 4; Figure 5; paragraphs [0064]-[0066] (sender account record); paragraphs [0081]-[0083] (traveler account record); paragraph [0106] (recipient information)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the invention stores, in the database, user data received from the sending user, receiving user data, and user data received from the transporting user in the record corresponding to the sending user, receiving user and transporting user respectively, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, the modified Kojima fails to disclose wherein the system is configured for providing to the remote computing device of the transporting user an itinerary interface for allowing the transporting user to add itinerary data, wherein the itinerary data has a plurality of travel parameters associated with when the transporting user may transport packages.  Baykhurazov further discloses wherein the system is configured for providing to the remote computing device of the transporting user an itinerary interface for allowing the transporting user to add itinerary data, wherein the itinerary data has a plurality of travel parameters associated with when the transporting user may transport packages (Figure 1; Figure 5; paragraph [0025]; paragraph [0043]; paragraphs [0067]-[0068]; paragraph [0077]; paragraph [0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the system is configured for providing to the remote computing device of the transporting user an itinerary interface for allowing the transporting user to add itinerary data, wherein the itinerary data has a plurality of travel parameters associated with when the transporting user may transport packages, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Clarke, US 20160335593 A1.
As per Claim 2, the modified Kojima fails to disclose wherein if transporting acceptance data is received that indicates that the transporting user agrees to transport the package associated with package data, then creating a delivery task among a sending user, a receiving user, and a transporting user based on the package data, itinerary data, and transporting criteria.  Baykhurazov further discloses wherein if transporting acceptance data is received that indicates that the transporting user agrees to transport the package associated with package data, then creating a delivery task among a sending user, a receiving user, and a transporting user based on the package data, itinerary data, and transporting criteria (Figure 5; paragraph [0006]; paragraph [0011]; paragraph [0061]; paragraph [0109]; paragraph [0110]; paragraph [0111]; paragraph [0125]; paragraph [0137]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that if transporting acceptance data is received that indicates that the transporting user agrees to transport the package associated with package data, then the invention creates a delivery task among a sending user, a receiving user, and a transporting user based on the package data, itinerary data, and transporting criteria, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Kojima fails to disclose, during a delivery task among a sending user, a receiving user, and a transporting user, providing to the sending user remote computing device, receiving user remote computing device and transporting user remote computing device, a communication interface wherein the sending user, receiving user, and transporting user may communicate with each other.  Clarke discloses, during a delivery task among a sending user, a receiving user, and a transporting user, providing to the sending user remote computing device, receiving user remote computing device and transporting user remote computing device, a communication interface wherein the sending user, receiving user, and transporting user may communicate with each other (Figure 16; paragraph [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that, during a delivery task among a sending user, a receiving user, and a transporting user, the invention provides to the sending user remote computing device, receiving user remote computing device and transporting user remote computing device, a communication interface wherein the sending user, receiving user, and transporting user may communicate with each other, as disclosed by Clarke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, the modified Kojima fails to disclose wherein if transporting acceptance data is received that indicates that the transporting user agrees to transport the package associated with package data, then creating a delivery task among a sending user, a receiving user, and a transporting user based on the package data, itinerary data, and transporting criteria.  Baykhurazov further discloses wherein if transporting acceptance data is received that indicates that the transporting user agrees to transport the package associated with package data, then creating a delivery task among a sending user, a receiving user, and a transporting user based on the package data, itinerary data, and transporting criteria (Figure 5; paragraph [0006]; paragraph [0011]; paragraph [0061]; paragraph [0109]; paragraph [0110]; paragraph [0111]; paragraph [0125]; paragraph [0137]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that if transporting acceptance data is received that indicates that the transporting user agrees to transport the package associated with package data, then the invention creates a delivery task among a sending user, a receiving user, and a transporting user based on the package data, itinerary data, and transporting criteria, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Kojima fails to disclose, during a delivery task among a sending user, a receiving user, and a transporting user, providing to the sending user remote computing device, receiving user remote computing device and transporting user remote computing device, a communication interface wherein the sending user, receiving user, and transporting user may communicate with each other.  Clarke discloses, during a delivery task among a sending user, a receiving user, and a transporting user, providing to the sending user remote computing device, receiving user remote computing device and transporting user remote computing device, a communication interface wherein the sending user, receiving user, and transporting user may communicate with each other (Figure 16; paragraph [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that, during a delivery task among a sending user, a receiving user, and a transporting user, the invention provides to the sending user remote computing device, receiving user remote computing device and transporting user remote computing device, a communication interface wherein the sending user, receiving user, and transporting user may communicate with each other, as disclosed by Clarke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Jacobs, US 20060026030 A1.

As per Claim 3, Kojima further discloses wherein the user data includes at least a user email address (Figure 2; paragraph [0026]; paragraph [0028]).
The modified Kojima fails to disclose wherein the user data includes at least a user address, at least one piece of identification, and payment information.  Baykhurazov further discloses wherein the user data includes at least a user address, at least one piece of identification, and payment information (paragraph [0059]; paragraph [0061]; paragraph [0062]; paragraph [0063]; paragraph [0066]; paragraph [0141]; paragraph [0174]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the user data includes at least a user address, at least one piece of identification, and payment information, as disclosed by Baykhurazov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Kojima fails to disclose wherein the user data includes at least a user first name and user last name.  Jacobs discloses wherein the user data includes at least a user first name and user last name (Figure 16; paragraph [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the user data includes at least a user first name and user last name, as disclosed by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Purnell, US 20040059953 A1.
As per Claim 4, Kojima further discloses wherein using or working in a transportation service comprises sending, receiving or transporting a package (paragraphs [0010]-[0013]); wherein a user is a sending user (paragraphs [0010]-[0013]; paragraph [0036]); wherein a user is a receiving user (paragraphs [0010]-[0013]); wherein a user is a transporting user (paragraph [0036]).
The modified Kojima fails to disclose wherein before being allowed to use or work in a transportation service, each user must receive a user verification token to be stored in the corresponding user record, wherein the user verification token is received from a verifying entity after having the user information verified via a verification service.  Purnell discloses wherein before being allowed to use or work in a transportation service, each user must receive a user verification token to be stored in the corresponding user record, wherein the user verification token is received from a verifying entity after having the user information verified via a verification service (paragraph [0003]; paragraph [0006]; paragraphs [0012]-[0013]; paragraph [0019]; paragraph [0047]; paragraph [0057]; paragraph [0063]; paragraphs [0066]-[0069]; paragraph [0076]; paragraph [0096]; paragraph [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that before being allowed to use or work in a transportation service, each user must receive a user verification token to be stored in the corresponding user record, wherein the user verification token is received from a verifying entity after having the user information verified via a verification service, as disclosed by Purnell.  Motivation for the modification is provided by Purnell in that this process provides for improved security (paragraphs [0005]-[0012]).

As per Claim 15, Kojima further discloses wherein using or working in a transportation service comprises sending, receiving or transporting a package (paragraphs [0010]-[0013]); wherein a user is a sending user (paragraphs [0010]-[0013]; paragraph [0036]); wherein a user is a receiving user (paragraphs [0010]-[0013]); wherein a user is a transporting user (paragraph [0036]).
The modified Kojima fails to disclose wherein before being allowed to use or work in a transportation service, each user must receive a user verification token to be stored in the corresponding user record, wherein the user verification token is received from a verifying entity after having the user information verified via a verification service.  Purnell discloses wherein before being allowed to use or work in a transportation service, each user must receive a user verification token to be stored in the corresponding user record, wherein the user verification token is received from a verifying entity after having the user information verified via a verification service (paragraph [0003]; paragraph [0006]; paragraphs [0012]-[0013]; paragraph [0019]; paragraph [0047]; paragraph [0057]; paragraph [0063]; paragraphs [0066]-[0069]; paragraph [0076]; paragraph [0096]; paragraph [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that before being allowed to use or work in a transportation service, each user must receive a user verification token to be stored in the corresponding user record, wherein the user verification token is received from a verifying entity after having the user information verified via a verification service, as disclosed by Purnell.  Motivation for the modification is provided by Purnell in that this process provides for improved security (paragraphs [0005]-[0012]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Purnell in further view of Tang, US 10425230 B1.
As per Claim 5, the modified Kojima fails to disclose wherein the user verification token is configured to be stored in a blockchain ledger structure.  Tang discloses wherein the user verification token is configured to be stored in a blockchain ledger structure (column 7, lines 1-25; column 11, lines 39-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the user verification token is configured to be stored in a blockchain ledger structure, as disclosed by Tang.  Motivation for the modification is provided by Tang in that blockchain technology includes advantages such as data security (column 3, line 37, through column 4, line 39).

Claim(s) 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Piotrowski, US 11416805 B1, in further view of Vij, US 20190019135 A1.
As per Claim 9, the modified Kojima fails to disclose wherein the package data further comprises a first plurality of images associated with the package configured to be received.  Piotrowski discloses wherein the package data further comprises a first plurality of images associated with the package configured to be received (column 23, lines 36-50; column 26, lines 31-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the package data further comprises a first plurality of images associated with the package configured to be received, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this can be used to detect damage to the package (column 23, lines 36-50; column 26, lines 31-48).
The modified Kojima fails to disclose wherein the image source for the received data is the sending user.  Vij discloses wherein the image source for the received data is the sending user (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the image source for the received data is the sending user, as disclosed by Vij, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, the modified Kojima fails to disclose receiving a second plurality of images associated with the package.  Piotrowski further discloses receiving a second plurality of images associated with the package (column 23, lines 36-50; column 26, lines 31-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the invention receives a second plurality of images associated with the package, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this can be used to detect damage to the package (column 23, lines 36-50; column 26, lines 31-48).
The modified Kojima fails to disclose wherein the image source for the received data is the receiving user.  Piotrowski further discloses wherein the image source for the received data is the receiving user (column 26, lines 49-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the image source for the received data is the receiving user, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this allows a recipient to show that they received a damage package (column 26, lines 49-67).
The modified Kojima fails to disclose wherein the second plurality of images is compared to the first plurality of images in order to verify the package when delivered by the transporting user.  Piotrowski further discloses wherein the second plurality of images is compared to the first plurality of images in order to verify the package when delivered by the transporting user (column 23, lines 36-50; column 26, lines 31-48; column 26, lines 49-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the second plurality of images is compared to the first plurality of images in order to verify the package when delivered by the transporting user, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this can be used to detect damage to the package (column 23, lines 36-50; column 26, lines 31-48; column 26, lines 49-67).

As per Claim 18, the modified Kojima fails to disclose wherein the package data further comprises a first plurality of images associated with the package configured to be received.  Piotrowski discloses wherein the package data further comprises a first plurality of images associated with the package configured to be received (column 23, lines 36-50; column 26, lines 31-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the package data further comprises a first plurality of images associated with the package configured to be received, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this can be used to detect damage to the package (column 23, lines 36-50; column 26, lines 31-48).
The modified Kojima fails to disclose wherein the image source for the received data is the sending user.  Vij discloses wherein the image source for the received data is the sending user (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the image source for the received data is the sending user, as disclosed by Vij, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, the modified Kojima fails to disclose receiving a second plurality of images associated with the package.  Piotrowski further discloses receiving a second plurality of images associated with the package (column 23, lines 36-50; column 26, lines 31-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the invention receives a second plurality of images associated with the package, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this can be used to detect damage to the package (column 23, lines 36-50; column 26, lines 31-48).
The modified Kojima fails to disclose wherein the image source for the received data is the receiving user.  Piotrowski further discloses wherein the image source for the received data is the receiving user (column 26, lines 49-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the image source for the received data is the receiving user, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this allows a recipient to show that they received a damage package (column 26, lines 49-67).
The modified Kojima fails to disclose wherein the second plurality of images is compared to the first plurality of images in order to verify the package when delivered by the transporting user.  Piotrowski further discloses wherein the second plurality of images is compared to the first plurality of images in order to verify the package when delivered by the transporting user (column 23, lines 36-50; column 26, lines 31-48; column 26, lines 49-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the second plurality of images is compared to the first plurality of images in order to verify the package when delivered by the transporting user, as disclosed by Piotrowski.  Motivation for the modification is provided by Piotrowski in that this can be used to detect damage to the package (column 23, lines 36-50; column 26, lines 31-48; column 26, lines 49-67).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Reiss, US 10133995 B1.
As per Claim 11, the modified Kojima fails to disclose wherein the plurality of transporting users have itinerary data that align with transporting criteria.  Baykhurazov further discloses wherein the plurality of transporting users have itinerary data that align with transporting criteria (Figure 5; paragraph [0006]; paragraph [0011]; paragraph [0109]; paragraph [0110]; paragraph [0111]; paragraph [0137]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the plurality of transporting users have itinerary data that align with transporting criteria, as disclosed by Baykhurazov.  Motivation for the modification is provided by Baykhurazov in that this improves upon and advances known couriers’ services (paragraphs [0001]-[0006]).
The modified Kojima fails to disclose wherein the plurality of transporting users is selected based on the geographic proximity of the plurality of transporting users to a pick up location of the items.  Reiss discloses wherein the plurality of transporting users is selected based on the geographic proximity of the plurality of transporting users to a pick up location of the items (column 15, line 60, through column 16, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the plurality of transporting users is selected based on the geographic proximity of the plurality of transporting users to a pick up location of the items, as disclosed by Reiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, the modified Kojima fails to disclose wherein the plurality of transporting users have itinerary data that align with transporting criteria.  Baykhurazov further discloses wherein the plurality of transporting users have itinerary data that align with transporting criteria (Figure 5; paragraph [0006]; paragraph [0011]; paragraph [0109]; paragraph [0110]; paragraph [0111]; paragraph [0137]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the plurality of transporting users have itinerary data that align with transporting criteria, as disclosed by Baykhurazov.  Motivation for the modification is provided by Baykhurazov in that this improves upon and advances known couriers’ services (paragraphs [0001]-[0006]).
The modified Kojima fails to disclose wherein the plurality of transporting users is selected based on the geographic proximity of the plurality of transporting users to a pick up location of the items.  Reiss discloses wherein the plurality of transporting users is selected based on the geographic proximity of the plurality of transporting users to a pick up location of the items (column 15, line 60, through column 16, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the plurality of transporting users is selected based on the geographic proximity of the plurality of transporting users to a pick up location of the items, as disclosed by Reiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baykhurazov in further view of Tang.
As per Claim 16, the modified Kojima fails to disclose wherein the user verification token is configured to be stored in a blockchain ledger structure.  Tang discloses wherein the user verification token is configured to be stored in a blockchain ledger structure (column 7, lines 1-25; column 11, lines 39-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kojima such that the user verification token is configured to be stored in a blockchain ledger structure, as disclosed by Tang.  Motivation for the modification is provided by Tang in that blockchain technology includes advantages such as data security (column 3, line 37, through column 4, line 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Logan, US 20050259658 A1 (mail, package and message delivery using virtual addressing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628